Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-16, 19-20 and 23-24 remain in the application as withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 17-18, 22 and 25-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The examiner finds no support for the inner nut and sleeve “rotate together” in claims 1 and claim 25.  To the contrary, the specification discloses the sleeve and inner nut/segments rotate relative to one another (p.[0015],[0016]).  In paragraph [0028] the state where the segmented nut is ready to be applied to the threaded rod does not disclose the segmented nut is applied by rotation.  It could just as well be applied axially.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Iftiger (US 2,463,179) in view of Muller (US 5,755,544).  Iftiger discloses a segmented nut for engagement with a threaded rod (10) comprising: an inner nut formed of at least three nut segments (31, 32 and 33) forming a threaded aperture engaging the rod (Figs. 2 and 5) and a sleeve (26) engaging around and retaining the segments including a sleeve interface portion (47) and a nut segment interface portion (42) wherein in an assembled position the sleeve interface is engaging the nut interface (see Fig. 5) and when the nut is rotated to a release position (Figs. 1 and 3) the nut segment interface is a greater distance from the axis than the sleeve interface portion (see Fig. 3). In regards to the inner nut and the sleeve being rotatable in unison: the claims are to the segmented nut as an article so the rotation of the inner nut with the sleeve is a recitation of intended use where the prior art need only to capable of the intended use to anticipate the limitation.  See MPEP 2114.  In Iftiger sleeve and inner nut would be capable of rotation in unison when the entire assembly is rotated.  The sleeve would be capable of rotation relative to the nut segments for the sleeve interface portion to ride over the nut segment interface for the radial force to increase by contact (at 46,43) and subsequently decrease as the sleeve is rotated in the reverse direction.  The sleeve is capable of rotation to deform the nut segments radially inwardly as a function of the angle of rotation of the sleeve relative to the inner nut (Fig. 4).  The segments have radial freeplay to move radially (Figs. 3-4) while still being retained in the sleeve and when threading onto the sleeve the freeplay is removed (Fig. 5).  Iftiger further discloses the interface portions of the segments and sleeve to have a flat surface (43 and 46 respectively) providing a self-centering arrangement leading to a curved apex (42 and 47) with an acute internal angle (the angle between surfaces 44 and 46).  Iftiger additionally shows the nut to include integral shoulders at the respective free ends of the nut segments which function as axial retainers to prevent removal of the segments form the sleeve; the axial retainers being pressed or machined are product-by-process limitations where only the final product is considered.  Iftiger does not disclose at least one of the sleeve interface portion and the nut segment interface portion to resiliently deform.  
Muller discloses a segmented nut including a nut segments (13) for engaging a rod and a sleeve (8) engaging round the nut segments similar to Iftiger but, Muller discloses the sleeve to be made of polyamide (column 4, paragraph beginning line 11) where the characteristics of a polyamide are resiliency and flexibility.  Therefore, the polyamide sleeve would inherently at least somewhat resiliently deform when engaging the nut segments.  Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art make the sleeve of Iftiger of a polyamide as disclosed in Muller because Muller describes the polyamide as another material which could be used for a sleeve for yielding the same results.

Allowable Subject Matter
Claims 12-13, 17-18 and 22 appear would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Claims 25 and 33-37 appear would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  

Response to Remarks
The rejection under 112(a) is maintained unchanged.  The applicant argues the paragraphs [0106] and [0102] provide support for the inner nut and sleeve to “rotate together”.  In response, the examiner disagrees because while paragraphs [0106] and [0102] discuss the inner nut and sleeve being preassembled there is no disclosure them being preassembled and rotating.

As the arguments directed to Iftiger may still be applicable to the new grounds of rejection.  The applicant argues the Iftiger does not disclose one of the nut segments separate from contact with another of the nut segments.  In response, the examiner disagrees because in Iftiger the nut segments are completely separated from one another by the lugs (17-19) such that they would never be able to contact one another. 

In response to the subject matter which was indicated as allowable being incorporated into claim 1.  The allowable subject matter included at least one of the nut segments having two interference portions which is not included in amended claim 1.




 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677